DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
Applicant filed a response on 4/19/22 to the examiner interview summary. In the response applicant requested clarification of the rejection of claims 26 and 31. The examiner mistakenly stated in the interview summary that claim 31 was rejected under 112(a). Applicant’s understanding that only claim 26 was rejected under 112(a) in the office action of 2/18/22 is correct.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the element" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the filter element”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2, recites the filter element and mount are brought together by moving in a first direction and the lug and ramp move the link element in a second direction opposite to the first direction. Claim 31 recites the mount and filter element are brought together such that claim 31 inherently has defined a first direction as the direction is toward the mount as the only way to bring the filter element together with the mount is to move the filter element toward the mount. Line 23 of claim 31 goes on to recite the link element is drawn out of the mount towards its deployed position. This corresponds to a second direction opposite the first direction due to the action of the lug and ramp. Thus, the limitations of claim 2 merely restate how the filter element moves relative to the mount and how the link element moves relative to the mount as already recited in claim 31 as any apparatus that meets the limitations of claim 31 will inherently meet the limitations of claim 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant's arguments filed 3/11/22 have been fully considered but they are not persuasive.
Applicant argues that claim 31 does not contain a limitation where the filter element is moved in a first direction relative to the mount and the link element moves from a retracted position to a deployed position in a second direction opposite to the first direction. As stated above, the first direction merely gives a name to the direction inherent in claim 31. Claim 31 recites the filter element and the mount are brought together for assembly. Thus, the filter element and mount are, “arranged so that they are brought together by moving the filter element in a first direction relative to the mount” as there is no other way for the filter element and mount to be brought together without the filter element moving in a first direction relative to the mount, namely toward the mount. 
Likewise, the second direction that is opposite the first direction is merely a name given to the direction inherent in claim 31. Claim 31 recites the mount including a link element which has a retracted position and a deployed position. The normal meaning of the word retracted would be understood to be “to be drawn back or in” (dictionary.com). Given this meaning and the description of the invention in the specification, one of ordinary skill in the art would understand the retracted position to be the link element being drawn back in the mount. The normal meaning of the word deployed would be understood to be “to come into a position ready for use” (dictionary.com). Claim 31 then goes on to recite the lug and inclined ramp surface, the elements located on the link element and tubular bore, form a cam drive that causes, “the link element to be drawn out of the mount towards its deployed position” (emphasis added). Thus, the link element being drawn out of the mount will inherently move in the defined second direction opposite the first direction, namely away from the mount and toward the filter element.
Therefore, the limitations of claim 2 are inherently present in the limitations set forth in claim 31 and claim 2 is properly rejected under 112(d) as not being further limiting.

Allowable Subject Matter
Claims 2-9, 12-24 and 26-31 allowed.
The closest prior art to Maxwell teaches the limitations of claim 31 as detailed in the previous office action but does not teach the connection formations of the mount are provided on the link element and the mount and the filter element are unable to engage one another when the link element is in its retracted position nor would it have been obvious to one of ordinary skill in the art to modify Maxwell to provide such structure.
The additional claims are allowable as depending from claim 31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778